Title: To Alexander Hamilton from Joseph Howell, Junior, 19 August 1794
From: Howell, Joseph, Jr.
To: Hamilton, Alexander


War Department, Accountant’s Office, August 19, 1794. “… I have … in the absence of the Secretary of War to request you will be pleased to place in the hands of the Treasurer the sum of Thirty six thousand four hundred and fifty dollars for the pay and Subsistence of the Troops under the immediate command of General Wayne, the further sum of Two thousand five hundred dollars and 90 Cents for the Troops at Fort Pitt and its dependencies and also a further sum of Sixty Thousand dollars for the Kentucky Volunteers.…”
